Title: From Thomas Jefferson to Famin, 11 November 1786
From: Jefferson, Thomas
To: Famin, M.



Sir
Paris Novr. 11th. 1786

This will be handed you by Colo. Blackden heretofore an officer in the American army, at present engaged in trade. He goes to Honfleur with a view to examine the commercial relations which may be established between that port and the United States. He wishes particularly to see the nature of its harbour, the conveniences already established for commerce and to know something of the productions which can be taken and given there in exchange. Knowing your desire to assist in drawing the American commerce to that port I take the liberty of recommending this gentleman to your acquaintance and of praying you to procure him the information he wishes.
Some late regulations of the King and Council in favor of the commerce of the U. States having given us reason to hope that our endeavours may be successful to remove a good part of it from G. Britain to France, Honfleur presents itself as a more important instrument for this purpose than it had heretofore appeared. We are therefore now pressing more earnestly its establishment as a free port, and such other regulations in its favor as may invite the commerce to it. I have the honor to be Sir, your most obedient & most humble Servant,

Th: Jefferson

